Citation Nr: 1720344	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

A January 2015 Board decision denied the claim for service connection for a gastrointestinal disability.  The Veteran appealed the January 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum decision dated in September 2016, the Court vacated the Board's January 2015 decision and remanded the case to the Board for development consistent with the Memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2015 Board Board decision denied the Veteran's claim for service connection for gastrointestinal disability, in part based on a finding that a December 2011 VA medical opinion was adequate.  

In this respect, the December 2011 VA examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  Concerning rationale, the examiner explained that during service, the Veteran was treated for acute gastritis and for abdominal pain related to anxiety and that the symptoms involved the stomach and intestinal systems.  The examiner noted that the Veteran's history indicated diagnoses of GERD, hiatal hernia, and Barrett's esophagus in about 2000 and was treated since that time.  The examiner stated that the symptoms for GERD/hiatal hernia were different than symptoms of gastritis and gastroenteritis and would have been diagnosed as GERD during service if those symptoms had been present.  

The Court's September 2016 Memorandum decision determined that the December 2011 VA examiner's opinion was inadequate.  Specifically, the Court stated that the VA examiner did not fully consider the Veteran's prior medical history, to include chronic upset stomach, epigastric discomfort, stomach cramps and pain, and sleep disturbances caused by stomach pain, indigestion, and treatment with antacids, as indicated in the service medical treatment records.  Accordingly, the Board finds that a new VA medical opinion is required to adjudicate the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request a VA addendum opinion, from a suitably qualified VA examiner, to the December 2011 VA medical examination report concerning the nature and etiology of the Veteran's gastrointestinal disability.  The claims file must be made available for review.  Following review of the claims file, the examiner must respond to the following:

Is it at least as likely as not (50 percent probability or higher) that any gastrointestinal disability was incurred in or otherwise related to active service?

In providing the opinion, the examiner is asked to review and comment on the service medical treatment records which noted chronic upset stomach, epigastric discomfort, stomach cramps and pain, sleep disturbances caused by stomach pain, indigestion, and treatment with antacids.  In addition, the examiner must address the Veteran's statements and his wife's statements concerning chronic symptoms since active service.  

Rationale must be provided for all opinions reached.

2.  Following completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




